COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-07-442-CV
 
IN RE FORT WORTH ENERGY                                                  RELATORS
COMPANY, LLC, FORT WORTH 
PIPELINE COMPANY, LLC, AND 
C.W. STOCKER, III                                                                               
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relators=
petition for writ of mandamus and is of the opinion that relief should be
denied.  Accordingly, relators=
petition for writ of mandamus is denied.
Relators
shall pay all costs of this original proceeding, for which let execution issue.
 
PER CURIAM
 
 
PANEL A: 
LIVINGSTON, J.; CAYCE, C.J.; and WALKER, J.
 
DELIVERED: 
December 18, 2007




    [1]See
Tex. R. App. P. 47.4.